Citation Nr: 0800647	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

2. Entitlement to an earlier effective date prior to March 4, 
1997, for a grant of a 100 percent rating for an acquired 
psychiatric disorder, described as dementia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active service from January 1973 to June 
1982.  The veteran has been adjudicated incompetent for 
compensation purposes.  The appellant is the veteran's 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.

By rating action in February 1985 the veteran was granted a 
non service connected pension after being found to be 100 
percent disabled due to dementia.

In May 1987, the Board denied entitlement to service 
connection for an acquired psychiatric disorder. In a 
February 1997 decision the Board denied a claim to reopen the 
claim of service connection for an acquired psychiatric 
disorder.

In November 1999, the Board reopened and denied the claim of 
service connection for an acquired psychiatric disorder.  The 
appellant appealed, and in July 2000 the United States Court 
of Appeals for Veterans Claims (Court) vacated the November 
1999 decision and remanded the claim to the Board.  
Subsequently the Board in November 2000 remanded the claim of 
service connection to the RO for additional development.  In 
May 2002 and March 2003 development memorandums, the Board 
ordered additional development in this case.  

Service connection for diabetes mellitus was denied by the RO 
in an April 2002 rating decision.

The Board in May 2003 granted entitlement to service 
connection for dementia. Subsequently by rating action in 
July 2003 the RO granted a 100 percent rating for dementia 
effective March 4, 1997. 


FINDINGS OF FACT

1. The veteran did not serve in the Republic of Vietnam, and 
there is no competent evidence that he was exposed to an 
herbicide agent (to include Agent Orange) during service.

2. Diabetes mellitus (to include Type II) was not manifested 
in service; diabetes mellitus was not manifested to a 
compensably disabling degree within one year of the veteran's 
discharge from active service; and there is no competent 
evidence of record linking diabetes mellitus to service.

3.  The Board denied a claim to reopen the issue of 
entitlement to service connection for an acquired psychiatric 
disorder in February  1997.  An appeal of that decision was 
not filed with the United States Court of Appeals for 
Veterans Claims. 

4.  On March 4, 1997 the RO received the veteran's claim to 
reopen the issue of entitlement to service connection for an 
acquired psychiatric disorder.  
  

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in- 
service and it may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309. (2007)

2.  An effective date prior to March 4, 1997 for the grant of 
a 100 percent rating for dementia is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(b)(2) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400(o)(2) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004, May 
2004, and March 2005 correspondence of the information and 
evidence needed to substantiate and complete claims, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated in May 2005.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

I. Service connection for diabetes mellitus secondary to 
herbicide exposure.

The veteran's service discharge certificates and personnel 
records reveal that he served in Germany from October 1974 to 
November 1978 as a firefighter.  There is no corroborative 
evidence that he ever served on the land mass of the Republic 
of Vietnam.

The veteran's service medical records reveal no complaints or 
findings pertaining to diabetes mellitus. His separation 
examination was negative for diabetes mellitus.

Post service private medical evidence includes a January 2000 
private medical record from Susan E. Aycock, M.D., noting 
that she had treated the veteran since April 1998.  Since 
that time he had been diagnosed with, inter alia, diabetes 
mellitus.  She opined that diabetes may be attributed to 
Agent Orange exposure.
 
A review of the available evidence reveals nothing that would 
corroborate a  claim of inservice exposure to Agent Orange or 
other herbicides.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304. Certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Veterans who served on the land mass of the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. Type II diabetes 
mellitus is among the enumerated disorders which have been 
linked to herbicide/Agent Orange exposure. 38 C.F.R. § 
3.309(e).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam. 
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997). Specifically, the 
General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has Type 2 diabetes 
mellitus. The threshold matters that must be addressed 
pertain to the veteran's service, i.e., whether he indeed 
served in Vietnam so as to trigger application of presumptive 
provisions pertaining to herbicide/Agent Orange exposure, and 
whether service connection is warranted on a direct basis.

As noted above, diabetes mellitus was not demonstrated in-
service. Secondly, the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 are not met as diabetes mellitus was not 
compensably disabling within one year of the veteran's 
separation from active duty. Accordingly, service connection 
may not be granted for diabetes on either of these bases.

The records contain multiple contradictory, incredible, and 
unsubstantiated histories which the veteran reported to 
various physicians and providers regarding his service and 
purported combat experiences in Vietnam.  For example, John 
Rucker, Ed.D., wrote in a January 1998 statement that 
the  veteran joined the Army Reserves at age "16" and served 
five years.  He was then "drafted" into the Regular Army in 
1970 serving until 1982.  Prior to this Regular Army service 
he attended college graduating with a degree in meteorology, 
and earned a doctorate  in that discipline in the 1970s.  
 
Dr. Rucker further states that the veteran reported that in 
the 1970's he served in combat for about two years as a 
sergeant in Vietnam.  Thereafter, he reported  attending 
Officer Candidate School in 1972.  Dr. Rucker noted that the 
veteran had been seen at the Behavioral Medicine Center, 
Cumberland Hospital since 1992 where his provider, Bob 
Searle,  believed that the appellant attained the rank of 
lieutenant colonel before he was discharged from service.  
 
The Board has reviewed the record, however, and there is not 
one iota of credible evidence that the veteran served in 
combat, that he served in Vietnam, or that he graduated from 
Officer Candidate School, let alone attain the rank of 
Lieutenant Colonel.
 
The record contains similar false claims by the appellant 
concerning his purported service in Vietnam.  For example, a 
February 2000 VA examination noted the claimant's assertion 
that he served in combat in Vietnam from June 1971 to July 
1972.  A December 2001 VA psychiatric examination records the 
appellant's claim that he served as a gunner on a gunship in 
Vietnam from 1972 to 1973, and a December 2001 VA 
psychological examination notes the appellant's assertions 
that he entered service, served as a  helicopter crew chief 
and door gunner, and participated in substantial ground 
combat.  Finally, an August 1979 hospitalization summary 
notes a claim that the veteran flew fixed winged aircraft.  
None of these statements have a basis in fact.

The claims file contains numerous volumes of duplicate 
service and post service medical records, service personnel 
records, and Social Security Administration records.  Again, 
from the official record it is evident that he served in 
Germany and never served on the land mass of the Republic of 
Vietnam.  Accordingly, service on the land mass of the 
Republic of Vietnam, which is a requirement to trigger the 
presumption under regulations governing herbicide exposure, 
is not shown. Hence, the veteran is not entitled to the 
presumptive provisions under 38 U.S.C.A. § 1116.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

While Dr. Aycock in a January 2000 medical record opined that 
the veteran's diabetes diagnosed in 1998 may be attributed to 
Agent Orange exposure, this opinion was obviously based 
solely on the appellant's self reported history.  The records 
reveal no such exposure, nor a basis to presume such 
exposure.  As such, the January 2000 medical opinion has no 
probative value.

The veteran's service medical records are negative for 
clinical findings or diagnosis diabetes mellitus. Post 
service medical evidence is negative for competent (medical) 
evidence of diabetes mellitus until approximately 1998. 
Finally, the record is devoid of any competent evidence 
linking diabetes to service that is based on a consideration 
of all the evidence of record.

Without any competent evidence of a nexus between the 
veteran's diabetes mellitus and service, service connection 
is not warranted. The contentions of the veteran to the 
effect that his current diabetes mellitus is related to 
service cannot by themselves establish that this is so. He is 
a layperson and, as such, is not competent in matters 
requiring specialized medical knowledge, skill, training, or 
education. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against the claim.



II. Earlier effective date prior to March 4, 1997, for a 
grant of a 100 percent rating for dementia

The representative argues that the veteran is entitled to an 
effective date for service connection for dementia of June 
11, 1984, the date the veteran was found to be 100 percent 
disabled due to dementia and awarded a VA pension.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If service 
connection is granted based on a claim received within one 
year of separation from active duty the effective date will 
be the day following separation Id.

The veteran separated from military service in June 1982. 

By rating action in February 1985 the veteran was granted a 
non service connected pension after being found to be 100 
percent disabled due to dementia.

A claim of entitlement to service connection for an acquired 
psychiatric disorder was denied in a February 1997 Board 
decision. An appeal to that decision was not filed with the 
United States Court of Appeals for Veterans Claims.  Hence, 
that decision is final.  38 U.S.C.A. § 7104 (West 2002).

On March 4, 1997, the veteran presented a claim to reopen the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, and he was awarded service connection 
in a May 2003 Board decision.  Subsequently by rating action 
in July 2003 service connection was granted effective from 
March 4, 1997, the day the claim to reopen was received.

The Board concedes that the veteran was found 100 percent 
disabled due to dementia as of June 11, 1984 and awarded a VA 
pension.  Notably, that disorder was found not to be service 
connected in 1984.  After several subsequent claims the 
veteran was denied entitlement to service connection by the 
Board in a February 1997 decision.

The February 1997 Board decision is final.   38 U.S.C.A. 
§ 7104.  Hence, it follows that an effective date must 
postdate that decision.  The record is devoid of any 
communication from the veteran between the time of the 
February 1997 Board decision and the new claim received eight 
days later on March 4, 1997.

Therefore, since his new claim was received more than one 
year after his separation from service, the effective date of 
the award must be the date of receipt of claim. The RO 
correctly awarded service connection effective from the date 
of receipt of the veteran's claim to reopen; therefore, the 
appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert, 1 Vet. App. 49 (1990).




ORDER


Entitlement to service connection for diabetes mellitus, to 
include secondary to Agent Orange exposure, is denied.

Entitlement to an effective date prior to March 4, 1997, for 
a grant of entitlement to service connection for dementia, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


